Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Applicant's communications filed 1 July 2022. Claims 1-20 were previously pending. No claims have been amended, added or cancelled. Accordingly, claims 1-20 remain pending and are presently under consideration. 

Response to Arguments
Applicant’s arguments, see remarks pages 7-9, filed 1 July 2022, with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered but they are not persuasive.  
In particular, Applicant’s argument that Erez fails to disclose “determining a temperature variation” is not persuasive. Applicant argues that Erez’s disclosure of the weighting of dies based on a temperature fails to disclose determination of a variation in temperature across multiple memory dies. Examiner respectfully disagrees. 
Erez’s disclosure of weighting dies based on each dies’ temperature discloses a variation in temperature across multiple memory dies and across multiple channels, as the dies are distributed across multiple channels. For example, a die on a first channel with a higher weighting, or greater likelihood to be selected for use, will have a lower temperature than a die with a lower weighting on a second channel, or higher temperature. This leads to a temperature variation from low temperature to high temperature, for dies weighted higher to dies weight lower, across multiple channels. 
Accordingly, Erez discloses the limitation “determining a temperature variation” as presently claimed subject to broadest reasonable interpretation. 
Applicant further argues Erez fails to teach determining if a temperature variation satisfies a condition. However, Erez was not cited to teach the limitation of “determining if a temperature variation satisfies a condition”. Wyatt, [0044], is cited to disclose whether a temperature variation of the set of temperature measurements satisfies a condition, by disclosing determining whether collected device temperatures are less than a number of programmable trip points until the device temperatures cross a critical trip point, satisfying a condition resulting in system shutdown. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1, 8, and 14 and dependent claims 2-7, 9-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 14 recite the collecting of a set of temperature measurements, determining a temperature variation of the set of temperature measurements satisfies a condition, logging a temperature event, and sending a message to a host. Claim 8 recites storing a set of temperature measurements, identifying one or more temperature related events based on a temperature variation measured across the set of temperature measurements, generating an alert message identifying the one or more temperature related events, and sending the alert to a host system.
The limitations of determining a temperature variation satisfies a condition as in claims 1 and 14, and identifying one or more temperature related events based on a temperature variation measured across the set of temperature measurements, as in claim 8, is a process that, under its broadest reasonable interpretation, covers performance of the limitation entirely in the mind or merely a mathematical calculation but for the recitation of generic computer components (i.e. the generic computer components comprising a processing device, memory dies of a memory device, and a host system as in claims 1 and 14, and an additional computer readable medium, as in claim 8). That is, other than reciting a processing device and memory dies of a memory device and a host (and a computer readable medium in claim 8), nothing in the claim elements precludes the steps from practically being performed in the mind or merely a mathematical calculation of temperatures to determine a temperature variation. In this case, a determination is made if temperature variations of a set of temperatures satisfies a condition as in claims 1 and 14, and identifying one or more temperature related events based on a temperature variation measured across the set of temperature measurements as in claim 8. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping or “mathematical concepts” grouping, respectively, of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the additional recited elements of “a processing device”, “memory dies of a memory device comprising a plurality of channels”, “a host system”,  “a message”, a “collecting” step, a “log” step, and a “sending” step as in claims 1 and 14 and “a computer readable medium”, “a processing device”, “memory dies of a memory device comprising a plurality of channels”, a “host system”, an “alert message”, a “remedial action”, a “store” step, a “generate” step, a “send” step, and a “execute” step, as in claim 8, are recited at a high level of generality (i.e. generic computer components performing generic computer functions), such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). The additional elements of a “collecting” step, a “log” step, a “sending” step, as in claims 1 and 14, and a “store” step, a “generate” step, and a “send” step, as in claim 8 are mere data gathering and output which amounts to insignificant extra-solution activity (see MPEP 2106.05(g)). Accordingly, the additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on performing the mental process or mathematical calculation.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of “a processing device”, “memory dies of a memory device comprising a plurality of channels”, “a host system”, and a “message”, as in claims 1 and 4, and additionally a “computer readable medium” and a “remedial action”, as in claim 8, amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements of the “collecting” step, “log” step, and “sending” step of claims 1 and 14 and the “store” step, “generate” step, and “send” step of claim 8 are directed to “receiving or transmitting data over a network” and “storing and retrieving information in memory”, which the courts have found to be well-understood, routine, and conventional activities (See MPEP 2106.05(d)(II)). Additionally, the recitation of “execute” step of claim 8 provides no additional details or description of the mechanism for accomplishing the result and does not provide significantly more because this type of recitation is the equivalent of merely adding the words "apply it" to the judicial exception and thus cannot provide an inventive concept (See MPEP 2106.05(f)). Thus, the claims are not patent eligible. 
Additionally, dependent claims 2-7, 9-13, and 15-20 recite “executes one or more remedial actions”, “determining”, “determining”, “determining”, “maintaining”, “identified”, “identified”, “identify”, “collecting” steps that covers performance of the limitation entirely in the mind but for the recitation of generic computer components, or else include additional functional elements which do not provide a practical application of the mental process. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and therefore are also patent ineligible.
NOTE: Examiner has rejected the limitations “wherein the host system executes a remedial action in response to the alert message” as if they were part of the claim scope. However, examiner is taking the position the limitations “wherein the host system executes a remedial action in response to the alert message“ is outside the claim scope and the claim is directed to a non-transitory computer readable medium and does not cover a host system or the specifics of a host system.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (US 2007/0191993, hereinafter Wyatt) in view of Yang et al (US 9811267 B1, hereinafter Yang), and further in view of Erez (US 2016/0162219, hereinafter Erez).
Regarding claims 1 and 14, taking claim 14 as exemplary, Wyatt discloses a system comprising: a memory device (See Wyatt Fig. 1, memory module 121 and [0017]-[0019]); and
a processing device, operatively coupled with the memory device, (See Wyatt, Fig.1 processor 110 and memory controller 133) to:
collect a set of temperature measurements corresponding to a set of memory dies of a memory device (See Wyatt, [0019]), 
wherein a temperature measurement is determined for each memory die of the set of memory dies (See Wyatt [0019]);
determine whether a temperature variation of the set of temperature measurements satisfies a  condition (See Wyatt, [0044]);
in response to a determination that the temperature variation satisfies the condition, log a temperature related event (See Wyatt, [0055]); and
send a message to a host system indicating the temperature related event (See Wyatt, [0042], [0055]).
Wyatt does not disclose the memory device comprising a plurality of channels wherein the set of memory dies comprises a first subset of memory dies of a first channel of the memory device and a second subset of memory dies of a second channel of the memory device and wherein the temperature variation is determined based on the set of temperature measurements collected from the plurality of channels of the memory device.
However, Yang discloses the memory device comprising a plurality of channels wherein the set of memory dies comprises a first subset of memory dies of a first channel of the memory device and a second subset of memory dies of a second channel of the memory device (See Yang,  Figs. 2 & 3A and Col. 8 lines 59-65, disclosing each memory package having multiple memory dies connected to controller through channels 0-N and where each memory package may have an additional sensor 260 in addition to temperature sensors 113 on each memory die 108 on each of the channels, or in other words, measured across the plurality of channels). 
Wyatt and Yang are analogous art as they both directed to temperature monitoring and control in memory systems. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the temperature logging and notification system of Wyatt with the multi-channel memory system of Yang as implementing a plurality of channels allows for the memory system to have greater I/O bandwidth while simultaneously maintaining safe operating temperatures even if the memory component locations are spread about (See Yang, Col. 2 lines 27-42). 
Neither Wyatt nor Yang discloses wherein the temperature variation is determined based on the set of temperatures measurements collected from the plurality of channels of the memory device. 
However, Erez discloses wherein the temperature variation is determined based on the set of temperature measurements collected from the plurality of channels of the memory device (See Erez, [0025], disclosing the non-volatile memory system 100 may have 2, 4, 8 or more NAND channels and also [0040] & [0041], disclosing when making a die selection, weighting functions can be applied to dies of different temperatures including a coldest and warmest die, or in other words, “the set of temperature measurements”, at the time of die selection, for each of the dies across a “plurality of channels” is determined for all memory dies and the temperature variation (hottest and coldest) is then determined from the set, resulting in a temperature variation from low temperature to high temperature, for dies weighted higher to dies weight lower, across multiple channels).
Wyatt, Yang, and Erez are analogous art as they are each directed to improved thermal control of memory devices. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the multi-channel memory temperature logging system of Wyatt and Yang with the temperature measurement set of Erez as it allows for memory system to perform memory access operations only in some memory dies while thermally throttling other memory dies (Erez [0038] and [0042]).

Regarding claims 2 and 15, taking claim 15 as exemplary, Wyatt in view of Yang, further in view of Erez disclosed the system of claim 14 as described hereinabove. Wyatt further discloses the host system executes one or more remedial actions in response to the message (See Wyatt, [0044]).

Regarding claims 3 and 16, taking claim 16 as exemplary, Wyatt in view of Yang, further in view of Erez disclosed the system of claim 14 as described hereinabove. Wyatt further discloses determining whether a first temperature measurement of the set of temperature measurements satisfies a threshold temperature condition, wherein the threshold temperature condition is satisfied upon determining that the first temperature measurement is less than a minimum temperature threshold level or upon determining that the first temperature measurement is greater than a maximum temperature threshold level (See Wyatt, [0037], “determine whether the temperatures of corresponding memory devices have exceeded a thermal threshold”).

Regarding claims 7 and 20, taking claim 20 as exemplary, Wyatt in view of Yang, further in view of Erez disclosed the system of claim 14 as described hereinabove. Wyatt further discloses wherein the set of memory dies comprises a first subset of memory dies of a first channel and a second subset of memory dies of a second channel (See Wyatt, [0019] and [0020]).

Claims 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (US 2007/0191993, hereinafter Wyatt) in view of Erez (US 2016/0162219 hereinafter Erez).
Regarding claim 8, Wyatt discloses a non-transitory computer readable medium comprising instructions, which when executed by a processing device, cause the processing device to perform operations (See Wyatt, [0072]) 
comprising: store a set of temperature measurements corresponding to a plurality of subsets of memory dies of a memory device (See Wyatt, [0032], [0046], [0051]);
identify one or more temperature related events based on a temperature variation measured across the set of temperature measurements (See Wyatt, [0055]); 
generate an alert message identifying the one or more temperature related events (See Wyatt, [0055]); and 
send the alert message to a host system, wherein the host system executes a remedial action in response to the alert message (See Wyatt, [0044], [0055])). 
Wyatt disclosed identifying one or more temperature related events based on the set of temperature measurements but does not disclose the set of temperature measurements collected from the plurality of different channels of the memory device.
However, Erez discloses the set of temperature measurements collected from the plurality of different channels of the memory device (See Erez, [0025], disclosing the non-volatile memory system 100 may have 2, 4, 8 or more NAND channels and also [0040] & [0041], disclosing when making a die selection, weighting functions can be applied to dies of different temperatures including a coldest and warmest die, or in other words, “the set of temperature measurements”, at the time of die selection, for each of the dies across a “plurality of channels”).
Wyatt and Erez are analogous art as they both directed to temperature monitoring and control in memory systems. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the temperature logging and notification system of Wyatt with the multi-channel temperature measurement set of Erez as it allows for memory system to perform memory access operations only in some memory dies while thermally throttling other memory dies (Erez [0038] and [0042]). 

Regarding claim 9, Wyatt in view of Erez disclosed the non-transitory computer readable medium of claim 8 as described hereinabove. Wyatt further discloses wherein the one or more temperature related events comprise a first event type identified in response to a temperature measurement of the set of temperature measurements that is not within a threshold temperature range (See Wyatt, [0037]).

Regarding claim 12, Wyatt in view of Erez disclosed the non-transitory computer readable medium of claim 8 as described hereinabove. Wyatt further discloses wherein each of the plurality of subsets of memory dies is associated with a temperature detector configured to identify the set of temperature measurements (See Wyatt, [0019]).

Regarding claim 13, Wyatt in view of Erez disclosed the non-transitory computer readable medium of claim 8 as described hereinabove. Wyatt further discloses wherein the operations further comprising periodically collecting an updated set of temperature measurements associated with the plurality of subsets of memory dies (See Wyatt, [0051]).
Claims 4-6 and  17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (US 2007/0191993, hereinafter Wyatt) in view of Yang et al (US 9811267, hereinafter Yang), further in view of Erez (US 2016/0162219 hereinafter Erez), and further in view of Chien et al (US2019/0146687 A1, hereinafter Chien).
Regarding claims 4 and 17, taking claim 17 as exemplary, Wyatt in view of Yang, further in view of Erez disclosed the system of claim 16 as described hereinabove. Wyatt, Yang, and Erez further discloses wherein the processing device is further to determine a highest temperature measurement of the set of temperature measurements (See Wyatt, [0036] and [0037]) and 
a lowest temperature measurement of the set of temperature measurements (See Wyatt, [0036] and [0037]), across the plurality of channels of the memory device (See Yang, Figs. 2 & 3A and Col. 8 lines 59-65, disclosing each memory package having multiple memory dies connected to controller through channels 0-N and where each memory package may have an additional sensor 260 in addition to temperature sensors 113 on each memory die 108 on each of the channels, or in other words, measured across the plurality of channels)
 None of Wyatt, Yang, or Erez expressly discloses wherein the temperature variation is a difference between the highest temperature measurement and the lowest temperature measurement.
However, Chien discloses wherein the temperature variation is a difference between the highest temperature measurement and the lowest temperature measurement (See Chien, [0008]).
Wyatt, Yang, Erez and Chien are analogous art as they are each directed to temperature monitoring and control in memory systems. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the multi-channel per die thermal monitoring of Wyatt, Yang, and Erez with the temperature variation monitoring of Chien as it provides the advantage of preventing data errors due to rapid variation of temperature (See Chien [0011]).

Regarding claims 5 and 18, taking claim 18 as exemplary, Wyatt in view of Yang, further in view of Erez, and further in view of Chien disclosed the system of claim 17 as described hereinabove. Chien further discloses wherein the condition is satisfied upon determining the temperature variation is greater than a threshold temperature variation level (See Chien, [0008]).

Regarding claims 6 and 19, taking claim 19 as exemplary, Wyatt in view of Yang, further in view of Erez, and further in view of Chien disclosed the system of claim 18 as described hereinabove. Wyatt further discloses wherein the processing device is further to maintain a data log comprising the set of temperature measurements (See Wyatt, [0032], [0046], [0051]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (US 2007/0191993, hereinafter Wyatt) in view of Erez (US 2016/0162219 hereinafter Erez), further in view of Chien et al (US2019/0146687 A1, hereinafter Chien).
Regarding claim 10, Wyatt in view of Erez disclosed the non-transitory computer readable medium of claim 8 as described hereinabove. None of Wyatt, Yang or Erez discloses wherein the one or more temperature related events comprise a second event type identified in response to the temperature variation of the set of temperature measurements that is greater than a threshold temperature variation level.
However, Chien discloses wherein the one or more temperature related events comprise a second event type identified in response to a temperature variation of the set of temperature measurements that is greater than a threshold temperature variation level (See Chien [0008]).
Wyatt, Erez and Chien are analogous art as they are each directed to temperature monitoring and control in memory systems. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the multi-channel per die thermal monitoring of Wyatt and Erez with the temperature variation monitoring of Chien as it provides the advantage of preventing data errors due to rapid variation of temperature (See Chien [0011]).

Regarding claim 11, Wyatt in view of Erez, further in view of Chien disclosed the non-transitory computer readable medium of claim 10 as described hereinabove. Chien further discloses wherein the temperature variation represents a difference between a highest temperature measurement of the set of temperature measurements and a lowest temperature measurement of the set of temperature measurements (See Chien, [0008]).


EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137